DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Reply filed 1/28/2022 has been entered. Claims 1, 3-11, and 21 are pending. Claim 5 is withdrawn. 

Rejoinder
Claim 5 depends on allowable claim 1. That is, claim 5 includes all the features of an allowable claim. Thus, claim 5 has been rejoined.

Allowable Subject Matter
Claims 1, 3-11, and 21 are allowable over the prior art of record.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.



/J.K./Examiner, Art Unit 3646        


                                                                                                                                                                                                /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646